18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 1 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 2 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 3 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 4 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 5 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 6 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 7 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 8 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 9 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 10 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 11 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 12 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 13 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 14 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 15 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 16 of 17
18-55664-mar   Doc 20   Filed 01/04/19   Entered 01/04/19 15:41:57   Page 17 of 17
